Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on October 6, 2021

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 14, 15, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHINO et al. (US 2013/0186666) in view of SCRIMSHAW et al. (US 2009/0200053) and SUDA et al (US 8,674,640).
In reference to claims 9, 10, 14, 15, 21 and 25, YOSHINO et al. discloses a hand held power tool comprising: a housing assembly 11 supporting an electric motor 31 with a rotor that rotates when the motor is supplied with power; an output spindle 12 protruding from an out end of the housing assembly 11, wherein the output spindle 12 rotates about an output axis in response to rotation of the motor 31 rotor; a user interface 15 having a button 22 configured to select one of a plurality of operation modes (paragraph 21); and a controller 100 that control the power supplied to the motor 31 based on phases of operation selected from a group consisting of determine (paragraphs 25, & 27-28) a selected operation mode in response to interaction with the user interface 15, detect (paragraphs 50-52) a level/rise of current from a first sensor signal and the rotational speed of the motor from a second sensor signal, determine (paragraphs 50 & 65) the phase of operation based on the (voltage) signals from the first and second sensors, and apply power to the motor 31 based on the selected mode of operation and the determined phase.   In the continuous run phase is characterized by a first rotational speed and low output torque; and the impacting phase beings once a threshold rotational resistance begins at a second rotational speed that is lower (reduced power) than the first rotational speed and at a higher output torque (paragraphs 29-30, 37-38, 52-54; figure 3). YOSHINO does not disclose a rotary knob nor Hall-effect sensor as claimed.
SCRIMSHAW et al. teaches a hand held power tool comprising: a housing assembly 1 supporting an electric motor 16 with a rotor that rotates when the motor is supplied with power 12; an output spindle 4 protruding from an output end 5 of the housing assembly 1, wherein the output spindle 4 rotates about an output axis in response to rotation of the motor 16 rotor; a user interface 6 including a first rotary knob 7 coupled to a rear portion of the housing & opposite to the output end 5 along a longitudinal direction to control the torque of the tool, and a second rotary knob 29, 35 configured to select one of a plurality of operation modes (paragraphs 57-58).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the input means for selecting the mode of operation of the hand tool disclosed by YOSHINO to include at least one rotary knob at a rear portion of the housing since paragraphs 5 of SCRIMSHAW suggests such a modification is a simple means of controlling the mode of a hand tool as desired.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        


December 2, 2021